Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 17-FM-588

                               M.D., APPELLANT,

                                       V.

                               R.W., APPELLEE,

                                      and

                                No. 17-FM-589

                               L.P., APPELLANT,

                                       V.

                               M.D., APPELLEE.

                        Appeals from the Superior Court
                          of the District of Columbia
                               (PCS-2050-2003)
                               (RSR-1525-2010)

                     (Hon. Rahkel Bouchet, Motion Judge)
               (Hon. Julie H. Becker, Reviewing Associate Judge)

(Submitted June 25, 2018                           Decided September 27, 2018)

      Amee Vora, Stephanie Troyer, and Jonathan H. Levy, Legal Aid Society of
the District of Columbia, were on the brief for appellant M.D. in appeal No. 17-
FM-588.
                                          2

       Edward G. Varrone was on the brief for appellant L.P. in appeal No. 17-FM-
589.

      Amee Vora, Stephanie Troyer, Jonathan H. Levy, and David Carpman,
Legal Aid Society of the District of Columbia, were on the brief for appellee M.D.
in appeal No. 17-FM-589.
       Before FISHER, THOMPSON, and BECKWITH, Associate Judges.


       PER CURIAM: In Appeal No. 17-FM-588, appellant M.D. seeks review of

(1) a March 15, 2017, order by an Associate Judge of the Superior Court upholding

the October 14, 2016, order by a Magistrate Judge in Case No. 2003-PCS-2050

(the “paternity disestablishment case”) denying a Super. Ct. Dom. Rel. R. 60 (b)(6)

motion for relief from an adjudication of paternity, and (2) a May 1, 2017, order by

the Associate Judge denying M.D.’s motion to amend the March 15, 2017,

judgment.    In Appeal No. 17-FM-589, appellant L.P. seeks reversal of the

Associate Judge’s separate May 1, 2017, order denying L.P.’s motion to intervene

in the paternity disestablishment case. We hereby sua sponte consolidate the

appeals. For the reasons that follow, in Appeal No. 17-FM-588, we reverse and

remand for further proceedings.       In Appeal No. 17-FM-589, we reverse and

instruct that L.P. be permitted to intervene in the paternity disestablishment case.




                                          I.
                                         3




      In 2003, M.D. gave birth to a daughter (“minor child” or “child”) in the

District of Columbia. During the month or so surrounding the child’s conception,

M.D. was involved in sexual relationships with appellee R.W. and with L.P. On

October 24, 2003, based on M.D.’s receipt of public benefits, the District of

Columbia filed a petition to establish paternity and provide support for the minor

child, naming R.W. as the putative father. R.W. waived his right to genetic testing,

and on April 14, 2004, the Superior Court entered an Adjudication of Paternity,

i.e., an order adjudicating him the father of the minor child. The Adjudication of

Paternity was signed by R.W. but not by M.D. The Superior Court entered a

consent order dismissing the petition upon information that M.D. and R.W. had

entered into a private agreement regarding child support.



      Subsequently, M.D. (who at some point had moved to Maryland) and R.W.

became involved in a paternity/child support proceeding in the Circuit Court for

Prince George’s County, Maryland.        On June 10, 2008, the Maryland court

dismissed the matter for want of prosecution upon ordering, on the basis of genetic

testing, that R.W. “is excluded as the natural father of the minor child.” On

December 3, 2009, M.D. filed a petition in the Superior Court to amend the child’s
                                         4

birth certificate by removing R.W.’s name.1 The Superior Court judge, apparently

unaware of the Adjudication of Paternity, granted the application the same day, on

the ground that R.W. “is not the natural father” of the child. M.D. asserts that she

“believed that she had [thereby] completed all that was needed to sever any legal

ties between [R.W.] and [the child].”2



      On June 22, 2010, while M.D. still resided in Maryland, the District of

Columbia filed an interstate uniform support petition against L.P. to establish


      1
          M.D. told the Magistrate Judge that “the courts [were] telling [her] that
[she] had up to five years to . . . get [R.W.’s] . . . name removed” from the birth
certificate.
      2
         As M.D.’s counsel noted during one of the hearings in the Superior Court,
that court issued, on August 4, 2011, an Administrative Order (Administrative
Order 11-13) that recognizes that “issues of paternity are raised when an applicant
seeks to change the identity of the father listed in a birth certificate.” The
Administrative Order directs that if there is no open CPO, child support order, or
open Family Court case, the application to amend a birth certificate of a minor
child to change the name of a parent “must be assigned for resolution to a Family
Court calendar.” Administrative Order 11-13 at 1. The Administrative Order also
directs that where an issue of paternity is raised, the judge to whom the application
is assigned may “order the applicant to supplement the Application by filing a
Petition to Disestablish Paternity with [Family Court] Central Intake,” and Central
Intake must schedule a hearing before the assigned judge. Id. at 2–3. Had these
procedures been in place earlier, they might have averted the situation in this case,
in which the birth certificate was amended despite the still-extant Adjudication of
Paternity. M.D.’s counsel reasonably argued to the magistrate judge that
Administrative Order 11-13 “is [a] recognition that pro se parties have been
misunderstanding this amending the birth certificate process and have been using it
as a means to disestablish paternity.”
                                          5

paternity and to collect child support, attaching M.D.’s affidavit alleging that L.P.

is the biological father of the minor child. L.P. argued in opposition to the petition

that the court could not establish his paternity because R.W. had been adjudged the

father of the child. The District of Columbia and L.P. then filed a joint stipulation

of dismissal. M.D. asserts that she did not receive notice of the hearings in the

case, was not present for any of the proceedings, and was not involved in the

stipulation of dismissal.



      On January 5, 2016, after M.D. had moved back to the District, had begun

receiving TANF benefits, and had assigned to the District of Columbia her right to

collect child support, the District of Columbia filed a motion to reinstate and

consolidate the cases involving R.W. and L.P. and to establish paternity for the

child. The District asked the court to vacate the April 14, 2004, Adjudication of

Paternity, arguing that vacatur was warranted because “there are conflicting orders

regarding the paternity of the [m]inor [c]hild,” with the result that “the minor child

is essentially stripped of her right to seek support, as [R.W.] was adjudicated by

one court to be the father of the minor child, and subsequently excluded by another

court as the father of the same minor child.” The District noted that L.P. had

“objected to both formal and informal actions seeking to determine his biological

connection to the minor child[] due to [R.W.’s] prior adjudication of paternity.”
                                          6

The District also requested “leave to seek the establishment of paternity and child

support from [L.P.]” The District of Columbia later withdrew from both cases,

citing a “positional conflict,” and the court granted M.D.’s motion to proceed in

the cases on her own behalf (and with the aid of counsel) to establish paternity.



      During a hearing on July 14, 2016, the court (Magistrate Judge Bouchet)

stated from the bench that it would dismiss the case against L.P. because “paternity

ha[d] been established [in 2004].” The court stated that it would still hold a

hearing scheduled for September 13, 2016, in the case against R.W., but expected

that its decision would be the same. Before that scheduled hearing, L.P. filed a

motion to intervene in the case against R.W. in order to “protect his interests,” to

take an adversarial stance with respect to M.D.’s and R.W.’s desire to vacate the

2004 judgment of paternity, and to avoid the potential for inconsistent rulings.



      At the September 13, 2016, hearing in the case against R.W., the court said

that it would dismiss that case as well. In an October 14, 2016, written order

(entered in the docket in both cases), the court formally dismissed both cases,

denied the motion to reinstate and consolidate, declined to order genetic testing of

L.P., and denied the motion to disestablish paternity (which the court treated as a

motion under Super. Ct. Dom. Rel. R. 60 (b)) on the grounds that neither M.D. nor
                                         7

R.W. had acted with diligence and expedience and that the record revealed no

extraordinary circumstances that justified their delay in seeking to vacate the

Adjudication of Paternity.



      M.D. sought review of the October 14, 2016, Magistrate Judge’s order by an

Associate Judge.     Before the Associate Judge, L.P. renewed his motion to

intervene (on which the Magistrate Judge had not ruled), asked the court to

consolidate the cases, and later filed a motion for limited access to the records in

the paternity disestablishment case.



      On February 24, 2017, the Associate Judge affirmed the October 14, 2016,

ruling. The Associate Judge found persuasive M.D.’s argument that her pro se

action in 2009 to have the child’s birth certificate amended should be treated as a

motion to disestablish paternity, but reasoned that even that “motion” was not filed

within a reasonable time after M.D. became aware of the 2008 genetic testing

results supporting her 2016 effort to disestablish paternity. The court also rejected

M.D.’s claim of hardship, reasoning that it was far from clear that she suffered

extreme hardship “during the past six years while her efforts to collect support lay

dormant,” and that she could still pursue child support from R.W.
                                         8

      On May 1, 2017, the Associate Judge denied M.D.’s motion to amend the

February 24, 2017, ruling (which the court recognized, based on its substance,

could properly be treated as a Rule 59 (e) motion citing alleged errors of law). The

Associate Judge rejected M.D.’s argument that the Magistrate Judge had erred by

failing to consider the factors identified in Wylie v. Glenncrest, 143 A.3d 73

(D.C. 2016) (the “Rule 60 (b)(6) factors”),3 reasoning that M.D made this

argument for the first time in the motion to amend and that, in any event, it is not

apparent that these factors are required considerations when a litigant seeks relief

from a judgment that was entered on the merits. The Associate Judge also rejected

M.D.’s arguments that extreme hardship warranted relief from the judgment and

found that “[t]he record in this case . . . does not reflect [extraordinary]

circumstances.” In a separate order issued on May 1, 2017, the Associate Judge

denied L.P.’s motion to intervene and to consolidate, but granted him limited

access to the records in the paternity disestablishment case.        These appeals

followed.




      3
         I.e., “whether the [Rule 60 (b)(6)] movant (1) had actual notice of the
proceedings, (2) acted in good faith, (3) took prompt action, [and] (4) made a
prima facie showing of an adequate defense, and (5) whether vacatur would
prejudice the non-moving party.” Id. at 84.
                                           9

      M.D. argues that the Superior Court erred by failing to analyze the Rule

60 (b)(6) factors and also “improperly analyzed whether [M.D.] acted within a

reasonable time and in the face of extraordinary circumstances.” L.P. argues that

the Superior Court erred in denying his motion for intervention because he satisfies

the requirements for intervention as of right under Super. Ct. Dom. Rel. R. 24

(a)(2) and has a legally protectable interest in the paternity disestablishment action.




                                          II.




      Upon a party’s motion “made within a reasonable time,” the Superior Court

may “relieve a party . . . from a final judgment[] [or] order” for “any . . . reason

justifying relief from the operation of the judgment.”4 Super. Ct. Dom. Rel. R.

60 (b)(6). “[W]hat constitutes a reasonable time under Rule 60 (b) depends upon

the circumstances of each case, including both the cause and consequences of the

delay.” Carrasco v. Thomas D. Walsh, Inc., 988 A.2d 471, 476 (D.C. 2010)

(internal quotation marks omitted) (explaining that “in deciding whether [the

      4
         “Because [Super. Ct. Dom. Rel. R. 60 (b)(6)] is identical in all material
respects to the corresponding civil rule . . . we shall not differentiate between the
two in this opinion.” See Cruz v. Sarmiento, 737 A.2d 1021, 1023 n.1 (D.C. 1999).
                                         10

movant] should be penalized for not moving more expeditiously . . . , it makes

sense to consider . . . whether and to what extent the non-movant would be

prejudiced by granting the movant’s request for relief.”).       “Rule 60 (b)(6) is

properly invoked in extraordinary circumstances or where a judgment may work an

extreme and undue hardship, but is not narrowly defined.” Miranda v. Contreras,

754 A.2d 277, 280 (D.C. 2000) (internal quotation marks omitted).



      We review the denial of a Rule 60 (b) motion (including an Associate

Judge’s order upholding the denial of a Rule 60 (b)(6) motion) for abuse of

discretion. See Onyeneho v. Allstate Ins. Co., 80 A.3d 641, 644 (D.C. 2013); M.M.

v. T–M.M., 995 A.2d 164, 166 (D.C. 2010). Although ordinarily review of denial

of a Rule 59 (e) motion is for abuse of discretion, Associated Estates LLC. v.

BankAtlantic, 164 A.3d 932, 936 (D.C. 2017), “our review is de novo when the

[trial] court considers and rejects a legal argument.” Zuza v. Office of the High

Representative, 857 F.3d 935, 938 n.3 (D.C. Cir. 2017).



      “Where the trial court’s ruling on a motion to intervene as of right involves a

question of law, appellate review is de novo, while to the extent the ruling is based

on questions of fact, it is ordinarily reviewed for abuse of discretion.” HSBC Bank
                                        11

USA, N.A. v. Mendoza, 11 A.3d 229, 233–34 (D.C. 2010) (internal quotation marks

and alterations omitted).




                                       III.




      For a number of reasons, we decline to resolve this appeal on the basis of

whether the Superior Court erred by failing to consider the Rule 60 (b)(6) factors.

For one thing, our review of the record confirms that M.D. raised the issue for the

first time in her motion to amend. We also are inclined to agree with the Associate

Judge (although we decline to definitively decide) that the Rule 60 (b)(6) factors

articulated in Wylie are most apposite in cases in which judgment has been entered

without a determination on the merits. And, in any event, while it is true that the

Associate Judge did not articulate or expressly apply those factors in determining

whether to uphold denial of the Rule 60 (b)(6) motion, she did consider record

facts relevant to those factors. For example, the Associate Judge acknowledged

that M.D. might not have known about the Adjudication of Paternity at the time it
                                        12

was entered;5 treated M.D.’s knowledge about the genetic testing and the resultant

Maryland order confirming that R.W. is not the biological father as the starting

point for prompt action by M.D. to disestablish R.W.’s paternity and to pursue L.P.

for child support; cited, in considering the merits of M.D.’s motion, a decision

from this court (M.M., supra) that affirmed the denial of a motion to disestablish

paternity despite DNA evidence excluding the movant as the father; acknowledged

that the question of child support from R.W. remained open; and vacated the

portion of the Magistrate Judge’s ruling that “d[id] not belong in this action, to

which [L.P.] is not a party.” Thus, to a great degree in conformity with the Rule 60

(b)(6) factors, the Associate Judge did consider when M.D. had actual notice of the

relevant proceedings; whether she acted in good faith to avoid what she now

claims are hardships; whether she took prompt action; whether she had an adequate

legal argument that relief from the Adjudication of Paternity was warranted; and

what the impact of the Magistrate Judge’s ruling would be on R.W. and L.P., the

non-moving parties in these cases.



      We nevertheless conclude that a remand is warranted because, as M.D.

argues and as we explain below, the Associate Judge did not adequately analyze all

      5
         M.D. claimed throughout the proceedings on her motion that she lacked
actual notice of the Adjudication of Paternity until the March 11, 2016, hearing.
                                           13

of the hardship factors M.D. cited and whether M.D. acted within a reasonable

time. In addition, the court seems to have conflated the requirement to show

extraordinary circumstances with the requirement to show timely action, requiring

that extraordinary circumstances have “justif[ied] the delay.”



      In addressing M.D.’s claims of hardship, the Associate Judge did not

adequately consider the consequences to the child of denying the motion for relief

from the Adjudication of Paternity. M.D. claimed to be motivated by her desire to

sever the relationship between the child and R.W. — who she represented has

never been active in the child’s life — because R.W. is “dangerous” and M.D. does

not want him around the child. M.D. also asserted (in her opposition to L.P.’s

motion to intervene) that her move to Maryland was to “escape [R.W.’s] abuse”

and that R.W. “was arrested in Maryland in 2006 for assaulting [M.D.][] and pled

guilty to second-degree assault.” For his part, R.W. repeatedly expressed his

resentment towards M.D., and the Magistrate Judge remarked on the “volatile”

nature of the parties’ in-court interactions.



      Despite this record, in addressing in the February 24, 2017, order M.D.’s

argument that leaving the paternity judgment in place created extreme hardship,

the Associate Judge considered only whether there would be hardship from the
                                           14

lack of child support. The Associate Judge did not adequately consider M.D.’s

argument that leaving the paternity adjudication in place created a continuing

potential for R.W., who allegedly has a history of intrafamily violence,6 to have

custody of and exercise decision-making with respect to the care and custody of a

child with whom he had no biological relationship and (it appears from the record)

no history of care or supervision,7 especially if M.D. were to die or become

incapacitated. The Associate Judge was obligated to consider whether the risk


      6
           See D.C. Code § 16-1001 (8), (9) (2012 Repl.) (defining the term
“intrafamily offense” to include “intrafamily violence” and defining “intrafamily
violence” to include “a criminal offense that is committed . . . upon a
person . . . with whom the offender has a child in common”); see also id.
§ 16-914 (a)(2) (“There shall be a rebuttable presumption that joint custody is not
in the best interest of the child . . . if a judicial officer finds by a preponderance of
the evidence that an intrafamily offense as defined in § 16-1001(8) . . . has
occurred.”).
      7
        The Associate Judge did consider that hardship in denying the Rule 59 (e)
motion, but incorrectly reasoned that this would be “at issue in any case involving
misidentification of a child’s father.” This case — in which there is no evidence
that R.W. has ever had a relationship with the child — is in stark contrast to M.M.,
where the movant was the adjudicated father with whom the child had spent time
over occasional weekends, during overnight visits to the movant’s parents’ home,
and during a month in the summer. 995 A.2d at 165.

       This case is also unlike M.M. in other important ways. In M.M., the
adjudicated father asked the court to vacate an adjudication of paternity twelve
years after it was entered, during which passage of time the child’s mother had
died, thus disadvantaging the child and her caretakers in their efforts to “identify[]
the true biological father.” Id. at 167. Further, the movant appeared to be
motivated by the fact that “he had fallen behind in support payments and was
named in [a] neglect proceeding.” Id. at 166–67.
                                         15

from this potential consequence warranted a liberal application of the Rule 60 (b)

“within a reasonable time” standard.



      As noted above, we have said that “what constitutes a reasonable time under

Rule 60 (b) depends upon the circumstances of each case” and have emphasized

that whether a movant “should be penalized for not moving more expeditiously”

depends on “whether and to what extent the non-movant would be prejudiced by

granting the movant’s request for relief.” Carrasco, 988 A.2d at 476 (internal

quotation marks omitted). Thus, regardless of whether M.D. was slow to act in her

efforts to disestablish R.W.’s paternity, “in deciding whether [she] should be

penalized for not moving more expeditiously” to set aside the Adjudication of

Paternity, the Associate Judge was obligated to consider whether there was

prejudice to R.W. (and L.P.). There appears to be no dispute that vacating the

paternity adjudication would not prejudice R.W., who indicated throughout the

proceedings that he wanted the court to vacate the adjudication. Further, treating

L.P. as a party in interest, on the present record we can discern no unfair prejudice

to L.P. (who, as the Associate Judge observed in denying his motion to intervene,

if he is the biological father, “has benefited financially for thirteen years from the

adjudication [of R.W.’s paternity] — based on incorrect information, as it turns

out” and “has avoided being held liable for supporting [the] child”).
                                         16



      The Superior Court also required M.D. to show not only that the motion for

relief was made within a reasonable time, but also the existence of “extraordinary

circumstances . . . that justify the delay,” which is not the correct standard. Relief

under Rule 60 (b)(6) does require “extraordinary circumstances” or “extreme and

undue hardship” arising out of a judgment, Miranda, 754 A.2d at 280, but we have

not required that the delay in seeking relief be the result of an extraordinary

circumstance. Further, there is an extraordinary circumstance in this case, i.e., the

existence    of    conflicting   court    orders    relating    to    paternity,   an

“unusual . . . situation[]” that may “justify[] an exception to the overriding policy

of finality,” Clement v. District of Columbia Dep’t of Human Servs., 629 A.2d
1215, 1219 (D.C. 1993), if the other relevant considerations are satisfied.8 To be

clear, especially when there are conflicting orders concerning paternity, we reject

the rule articulated by the Magistrate Judge, that “when paternity is established,

th[e] [c]ourt [in all cases] is precluded from then re-litigating an issue that has

already been established.”



      8
           Cf. Miller v. Charles, 439 S.E.2d 88, 90 (Ga. Ct. App. 1993) (“Biological
evidence points overwhelmingly toward Miller as the father of the child,
and . . . giving the [prior] adjudication against Glaze preclusive effect would
perpetuate not simply an inconsistency, but more probably a falsehood and an
injustice.”).
                                           17

      For the foregoing reasons, we conclude that the proper disposition is to

vacate the Superior Court’s order upholding the denial of the Rule 60 (b) motion,

and to remand for further consideration by the Superior Court in light of this

court’s flexible approach toward “reasonable time.”




                                          IV.




      L.P. seeks to participate in the proceedings on remand, arguing that he has a

right to intervene under Super. Ct. Dom. Rel. R. 24 (a)(2).9 That rule states that

intervention “shall be permitted” if (1) the applicant “timely” files a motion to

intervene, (2) the applicant “claims an interest relating to the subject of the action,”

and (3) “the disposition of the action may as a practical matter impair or impede

the applicant’s ability to protect that interest,” unless (4) the interest is “adequately

represented by existing parties.” Super. Ct. Dom. Rel. R. 24 (a)(2). Our cases

construing Civil Rule 24 (a)(2) — which, like the federal equivalent, is



      9
        L.P.’s original motion to intervene also argued for permissive intervention
under Super. Ct. Dom. Rel. R. 24 (b), but he did not reassert that contention in his
renewed motion to intervene or in this appeal.
                                         18

substantially similar to Domestic Relations Rule 24 (a)(2) — interpret the rule

“liberally.” HSBC Bank, 11 A.3d at 233.



      We begin by assessing whether L.P. has proffered an adequate interest — a

term this court has read “broad[ly].” McPherson v. District of Columbia Hous.

Auth., 833 A.2d 991, 994 (D.C. 2003). Beyond requiring the applicant to identify

an interest that is “legally protectable,” HSBC Bank, 11 A.3d at 234, we have

“eschew[ed] any attempt precisely to define the nature of the ‘interest’ required for

intervention,” Calvin-Humphrey v. District of Columbia, 340 A.2d 795, 798

(D.C. 1975). Instead, we have adopted a “flexible and practical approach,” id. at

798–99, allowing “our construction [to] be guided by the policies behind the

‘interest’ requirement” — namely, the principle that the “‘interest’ test is primarily

a practical guide to disposing of lawsuits by involving as many apparently

concerned persons as is compatible with efficiency and due process,” id. at 799

(quoting Nuesse v. Camp, 385 F.2d 694, 700 (D.C. Cir. 1967)). Here, L.P. has

satisfied this test.   He asserts an interest in not bearing the obligations of

fatherhood for a child he asserts is not his. That interest clearly relates to the

subject of M.D.’s action, which concerns the paternity of her child. Indeed, as one

of only two people M.D. identified as a possible father to her daughter, L.P. bears a
                                           19

highly particularized interest in the disestablishment suit — litigation that, if

successful, could cut the list of putative fathers to one.



       L.P.’s interest is legally protectable. While the statutes governing paternity

determinations mainly exist to protect “the child’s welfare,” District of Columbia

ex rel. W.J.D. v. E.M., 467 A.2d 457, 465 (D.C. 1983), they also recognize the due

process interests of putative fathers.          See, e.g., D.C. Code § 16-2341 (b)

(2012 Repl.) (stating that in cases to establish paternity, court shall appoint

attorney to “represent the respondent” when court “deems it necessary and

proper”); id. § 16-2343 (a) (listing restrictions on court’s ability to require medical

or genetic testing). The statutes thus encompass L.P.’s interest in a court not

naming him the father of a child he contends is not his. Moreover, L.P.’s interest

is not, as M.D. asserts, merely an economic one; that characterization trivializes

the moral duties that come with fatherhood — obligations that a judicial

determination of parentage would, in effect, impute to L.P., even if he is not eager

to fulfill them.



       Although additional steps must be taken to prove that L.P. is the child’s

father, the disestablishment action could “as a practical matter impair or impede”

L.P.’s ability to protect his interest. Super. Ct. Dom. Rel. R. 24 (a)(2). “To satisfy
                                         20

this element . . . , [L.P.] must show only that impairment of [his] substantial legal

interest is possible if intervention is denied[,] [a] burden [that] is minimal.” HSBC

Bank, 11 A.3d at 235 (quoting Utah Ass’n of Counties v. Clinton, 255 F.3d 1246,

1253 (10th Cir. 2001)). Here, if M.D. obtains relief from the Adjudication of

Paternity, L.P. would lose what amounts to a shield from future liability. M.D.

essentially concedes this point in her brief in the Rule 60 (b) appeal, as she states

that “the trial court . . . cited the Adjudication of Paternity as the basis for

dismissing [the] action against [L.P.] . . . . The Adjudication thus prevents [the

child] from obtaining child support from her biological father . . . .”10 Moreover,

the D.C. Code imposes impediments to compelling L.P. to undergo a genetic test

as long as the Adjudication of Paternity remains effective.11       See D.C. Code

§ 16-2343 (a)(2), (4) (discussing limits on court’s ability to order medical or

genetic testing when “[a] legal finding of paternity has been made” or when a child


      10
          In making this point, M.D. emphasized the importance of allowing her
daughter to “establish and maintain a relationship with her biological father.” This
argument undercuts her assertion that it would be speculative to assume that she
would file a paternity action against L.P. upon stripping R.W. of his status as the
legal father.
      11
          This observation demonstrates the limits of M.D.’s argument — made in
her brief opposing intervention — that L.P. cannot contest a parentage action by
asserting a collateral estoppel defense predicated on the Adjudication of Paternity.
Even if he cannot use the Adjudication to argue issue preclusion, L.P. could still
rely on it to raise other challenges to a paternity test, such as ones predicated on
§ 16-2343 (a).
                                         21

has a “presumed parent”); see also D.C. Code § 16-909 (a)(4) (stating that a

presumption of paternity exists where “the putative father has acknowledged

paternity in writing”). If M.D. succeeds in disestablishing R.W.’s paternity, then

she would directly strip L.P. of these defenses to genetic testing—and, as she

appears to concede, such testing would be central to any future action to establish

L.P. as the child’s father. See Appellant M.D.’s Br. at 35, M.D. v. R.W., No. 17-

FM-588 (stating that “the only thing standing in the way of genetic testing and the

likely identification of [the child’s] biological father is the Adjudication of

Paternity itself”). Thus, the R.W. action threatens to expose L.P. to a liability from

which he currently enjoys substantial safeguards.



      The trial court effectively concluded, and M.D. essentially argues, that any

harm to L.P is speculative because, even if the disestablishment suit succeeds,

M.D. (or the District) would need to initiate a separate action to establish that L.P.

is the father. In particular, M.D. urges us to hold that a court may not allow

intervention where the applicant’s interest is in avoiding a potential liability that

“remains contingent on a separate legal action.” She derives this rule primarily

from federal cases concerning insurance disputes. Yet, as one case she cites

explains, this rule exists partly to avoid opening the door to any entity that “might

anticipate a benefit from a judgment in favor of one of the parties.” See Flying J.,
                                         22

Inc. v. Van Hollen, 578 F.3d 569, 571 (7th Cir. 2009); see also Restor-A-Dent

Dental Labs., Inc. v. Certified Alloy Prods., Inc., 725 F.2d 871, 876 (2d Cir. 1984).

Allowing L.P. to intervene does not pose such a risk because, as noted, he and

R.W. are the only men who M.D. asserts could be her child’s father.



      Nor is the rule that she urges one that federal courts have uniformly

followed.   For example, in Crossroads Grassroots Policy Strategies v. Fed.

Election Comm’n, 788 F.3d 312, 314–15 (D.C. Cir. 2015), the FEC declined to

investigate a complaint against a nonprofit corporation and, when the complainant

challenged that decision in district court, the D.C. Circuit allowed the nonprofit

corporation to intervene to protect its interest in the decision. The district court

could not, itself, impose liability on the corporation. Id. at 315. At most, it could

remand the complaint to the agency; a judgment would not be entered against the

corporation unless the Commission subsequently voted to file a civil enforcement

action and then prevailed in that suit. Id. at 315–16, 318. The long road to liability

was not determinative, the D.C. Circuit explained, because the possibility that the

district court case could “extinguish the current barrier to enforcement” provided a

sufficient basis for intervention. Id. at 319. Here, the circumstances are similar:

L.P. benefits from a paternity adjudication that protects him from subsequent
                                         23

liability; “[w]hatever the ultimate outcome, [L.P.] has a concrete stake in the

favorable [adjudication] currently in place.” Id.



      Turning to the final two considerations, neither the trial court nor M.D.

questioned the timeliness of L.P.’s motion to intervene. Nor did either suggest that

R.W. or M.D. could adequately represent L.P.’s interest. Such a position would be

meritless, as M.D. seeks to establish L.P. rather than R.W. as the child’s legal

father and R.W. supports that result. Indeed, if L.P. does not intervene, then no

party will oppose M.D.’s motion, let alone “adequately represent[]” L.P.’s

interests. These circumstances, on their own, strongly counsel in favor of allowing

L.P. to participate in the proceedings on remand. See Calvin-Humphrey, 340 A.2d

at 800 (noting that in suit where taxpayer sought to intervene to defend position

abandoned by the District government, “the focus . . . should not be on a rigid

definition of the interest required . . . but on the adequacy of representation

afforded by municipal authorities”); 6 James Wm. Moore et al., Moore’s Federal

Practice § 24.03[2][a] (3d ed. 2018) (“[P]ractical application of Rule 24(a)(2)

involves a balancing and blending of the independent components.”).



      In reaching our holding today, we recognize that the case law on

intervention is complicated and does not always yield rules that can easily be
                                         24

applied to all circumstances. But these doctrinal challenges arise from real-world

necessities. Rule 24 “attempts to address” the “wide variety of situations” in

which a nonparty seeks to intervene. United States v. Tex. E. Transmission Corp.,

923 F.2d 410, 412 (5th Cir. 1991). Consequently, “it is often true that ‘general

rules and past decisions cannot provide uniformly dependable guides.’”         Id.

(quoting Smuck v. Hobson, 408 F.2d 175, 179 (D.C. Cir. 1969) (en banc)). Due in

part to this reality, our case law mandates a “practical approach” to intervention

issues. Calvin-Humphrey, 340 A.2d at 799. Applying it here, we hold that L.P.

has a right to intervene in M.D. v. R.W., No. 2003 PCS 2050, and that the trial

court erred as a matter of law by holding that he could not do so.



      For the reasons discussed above, we reverse the judgment that is the subject

of Appeal No. 17-FM-588 and remand for further proceedings. We also reverse

the judgment that is the subject of Appeal No. 17-FM-589 and instruct that L.P. be

permitted to intervene in the paternity disestablishment case.



                                       So ordered.